Per Curiam.

Respondent was admitted to practice in 1932, in the First Judicial Department. A Referee has found that one of three charges of professional misconduct lodged against respondent has been sustained. The evidence as to that charge demonstrates that respondent knowingly made a false statement in an affidavit submitted to the Surrogate’s Court, Kings County, in support of an application for an order permitting him, as executor of an estate, to enter into the apartment of his decedent. His intentionally false statement cannot be excused on the ground that the application would have been granted even if the affidavit had not contained such statement. Accordingly, the report of the Referee is in all respects confirmed.
Respondent has been a member of the Bar, in good standing, for almost 35 years. While his false statement constitutes professional misconduct, respondent’s previous good record and the circumstances surrounding the wrongful act, lead us to conclude that no more than three months’ suspension is warranted.
*12Accordingly, respondent is suspended for three months. Petitioner’s motion and respondent’s cross motion are granted only to the extent herein indicated.
>S truer, J. P., Capozzoli, Tilzer, McNally and McGtvern, JJ., concur.
Respondent suspended for a period of three months effective July 20, 1967.